   Case 16-37467               Doc 38          Filed 05/24/19 Entered 05/24/19 14:31:44                                  Desc Main
                                                Document     Page 1 of 12
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISON

 IN RE:                                                                                                          CASE NO.: 16-37467
 Linda M. Owings,                                                                                                     CHAPTER 13
    and
 Paul S. Owings, Jr.,
     Debtors.
 _________________________________/

                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

LOANCARE, LLC                                                          Ditech Financial LLC fka Green Tree Servicing
Name of Transferee                                                     LLC
                                                                       Name of Transferor

Name and Address where notices to Transferee                           Court Claim # (if known): 15-1
should be sent:                                                        Amount of Claim: $128,105.77
LoanCare, LLC                                                          Date Claim Filed: 3/14/2017
P.O. Box 8068
Virginia Beach, VA 23450

Phone: 1-800-247-6600                                                  Phone: 888-298-7785
Last Four Digits of Acct #: 9906                                       Last Four Digits of Acct #: 9752


Name and Address where Transferee payments
should be sent (if different from above):
LoanCare, LLC
P.O. Box 8068
Virginia Beach, VA 23450

Phone: 1-800-247-6600
Last Four Digits of Acct #: 9906

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By: /s/ Darrelyn Thomas                                                Date: 5.22.19

Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 16-37467      Doc 38    Filed 05/24/19 Entered 05/24/19 14:31:44          Desc Main
                                Document     Page 2 of 12
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 24, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, and a true and correct copy has been served via

CM/ECF or United States Mail to the following parties:

DAVID M. SIEGEL
DAVID M. SIEGEL & ASSOCIATES
790 CHADDICK DRIVE
WHEELING, IL 60090

LINDA M. OWINGS
PAUL S. OWINGS, JR.
868 N. PRAIRIE AVE.,
UNIT #1C
JOLIET, IL 60435

GLENN B STEARNS
801 WARRENVILLE ROAD SUITE 650
LISLE, IL 60532

PATRICK S LAYNG
OFFICE OF THE U.S. TRUSTEE, REGION 11
219 S DEARBORN ST
ROOM 873
CHICAGO, IL 60604




                                           RAS CRANE, LLC
                                           Authorized Agent for Secured Creditor
                                           10700 Abbott's Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: 470-321-7112
                                           Facsimile: 404-393-1425

                                           By: /s/ Darrelyn Thomas
                                               Darrelyn Thomas, Esq.
                                              Email: dthomas@rascrane.com
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 3 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 4 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 5 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 6 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 7 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 8 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 9 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 10 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 11 of 12
Case 16-37467   Doc 38   Filed 05/24/19 Entered 05/24/19 14:31:44   Desc Main
                          Document     Page 12 of 12
